Citation Nr: 9904484	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
individual unemployability.

This case was before the Board in September 1997, when it was 
remanded for further evidentiary development.  Those actions 
have been completed now and this case is properly before the 
Board for adjudication upon the merits.


FINDINGS OF FACT

1. The veteran's claim is plausible, and sufficient evidence 
is of record for an equitable disposition of the appeal.

2. The veteran has an 8th grade education.  He last worked in 
1991 in the heating and air conditioning business.

3. The veteran's service connected disabilities include: a 40 
percent disability evaluation for service-connected peroneal 
nerve paralysis, right; a 30 percent disability evaluation 
for service-connected impairment, right knee, with atrophy of 
the right thigh; a 10 percent disability evaluation for 
service-connected atrophy, right calf, residual posterior 
tibial tendon transplant; and a noncompensable evaluation for 
service-connected bilateral high frequency hearing loss, for 
a combined service-connected evaluation of 60 percent.

4. The veteran is unable to secure or follow a substantially 
gainful occupation due to the effects of his service-
connected right knee disabilities.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 C.F.R. §§ 3.341(a), 
4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service personnel records show that in July 
1970, the veteran sustained an injury to his right knee when 
he was injured in a motorcycle accident.  In the report of 
Medical Board proceedings dated in October 1971, it was noted 
that the veteran's diagnoses were instability of the right 
knee, severe, with tear of the lateral collateral and 
anterior and posterior cruciate ligaments, paralysis of the 
external popliteal nerve, right, complete manifested by foot 
drop, inability to dorsiflex the foot, extend the proximal 
phalanx of the toes, lost, abduction of the foots was lost, 
adduction was weakened, anesthesia covering the entire dorsum 
of the foot and toes, and status-post, posterior tibial 
muscle transfer to the anterior aspect of the right foot, 
resulting from dorsiflexion to -5 degrees, and muscle 
strength grade 3 out of 6.  The examiner also noted the 
presence of bilateral high frequency hearing loss.   The 
veteran was medically retired in December 1971.

Pursuant to a rating decision of January 1972, service 
connection was established for common peroneal nerve, right, 
paralysis of, with foot drop and knee, other impairment, 
right.  Service connection was also, granted for bilateral 
high frequency hearing loss.  The RO assigned a 50 percent 
combined evaluation under Diagnostic Code 8521. 

In February 1973, the RO increased the veteran's combined 
rating to 60 percent disabling for his service-connected 
disabilities.  The RO determined that the service-connected 
peroneal nerve paralysis, right side warranted a 40 percent 
disability evaluation under Diagnostic Code 8521; the 
service-connected impairment, right knee, with atrophy of the 
right thigh warranted a 30 percent disability rating under 
Diagnostic Code 5257; the service-connected atrophy, right 
calf, residual posterior tibial tendon transplant warranted a 
10 percent disability evaluation under Diagnostic Code 6297; 
and the service-connected bilateral high frequency hearing 
loss warranted a noncompensable evaluation under Diagnostic 
Code 6297.

The veteran filed his present claim for a total rating based 
on individual unemployability due top service-connected 
disabilities in September 1994.  The veteran reported that he 
last worked in November 1991 in the air conditioning and 
heating business.  He reported that he had difficulty keeping 
jobs after April 1990 because he was forced to take time off 
due to his right knee pain and swelling.  He stated that when 
he was employed, he was employed full-time but, took two or 
three days off a week which resulted in his termination or 
quitting before he was fired.  He noted that had an eighth 
grade education.  He denied any other types of education or 
training.

VA outpatient treatment records from October 1994 reveal 
treatment for right knee complaints.

The veteran submitted a statement to the RO in November 1994, 
detailing his work history.  He noted that he had held 
approximately 20 jobs in the past 20 years.  He noted that he 
had not worked since November 1992.  He listed six former 
employers.  He stated that he denied any right knee problems 
to his prospective employers in order to secure employment.  
He further stated that his right knee had deteriorated 
significantly in the previous two years.  He reported that 
his options regarding his right knee were to either amputate 
his leg or undergo a complete knee replacement because his 
kneecap fell over to the left side of his leg.
During a December 1994 VA joints examination, the veteran 
complained that his right knee pain had increased in 
severity.  He noted that his knee locked up for no apparent 
reason and remained painful.  He described the pain as 
feeling like his knee was dislocated.  He stated that his 
knee would take anywhere from a few minutes to several hours 
to return to normal.  He stated that he had recently been 
treated for right knee complaints and that he was advised to 
begin physical therapy.  He noted that the future plan for 
his right knee was a total knee replacement.  

Upon examination, the examiner noted that the veteran walked 
with a slight limp.  He wore an elastic brace over the right 
knee.  The examiner noted that the veteran was able to stand 
on each foot and squat and rise only by holding onto a nearby 
table for stability.  The veteran's right knee strength was 
less than one third of that on the left.  The examiner noted 
that no deformity, swelling, or tenderness was present.  When 
the veteran stood, there was a slight mild recumbent, 
rotating in the right leg at the knee which caused pain.  
Right knee drawer sign was positive.  The examiner's 
diagnoses included impairment, right knee, moderate with 
associated atrophy of the right thigh muscles, atrophy, right 
calf muscles, mild, with residual posterior tibial tendon 
transplant, hallux valgus, right, mild, genu recurvatum, 
right, mild, and peroneal nerve paralysis, partial right.

Of record is a private medical examination report dated in 
April 1995.  The examiner noted that the veteran complained 
of current pain and instability in the right knee with 
occasional radiating pain down onto the right leg.  The 
examiner noted a fairly grossly unstable knee posteriorly.  
The knee sagged posteriorly at rest.  The veteran had good 
end point to anterior drawer.  Some laxity laterally was 
noted but the examiner noted that his was partially 
pseudolaxity related to the medial compartment articular 
cartilage narrowing.  The veteran had an actively functioning 
transferred anterior dorsiflexor, which presumably was his 
transferred split postorbital tendon.  The veteran had 
plantar sensation but no dorsal sensation.  X-rays of the 
knee revealed lateral subluxation of the tibia on the femur 
and narrowing of the articular cartilage medially consistent 
with degenerative disease medially.

The examiner noted that various treatment had been tried over 
the years and that the brace was ineffective. The examiner 
noted that the veteran was unable to work due to the 
instability of the right knee.  The veteran stated that he 
desired an amputation of the leg.  He discussed his treatment 
options with the examiner and noted that he had researched 
the amputation option.  The examiner noted that five 
treatment options existed : 1) accept the status quo; 2) 
perform a knee fusion; 3) perform a total knee arthroplasty; 
4) perform a posterior cruciate ligament reconstruction; and 
5) perform an amputation.  The examiner noted that each of 
the options had shortcomings and advantages.  The examiner 
concluded that either the posterior cruciate reconstruction 
or the amputation were the most reasonable alternatives.  He 
noted that amputation was an extraordinary option but noted 
that this case was difficult and presented unique 
considerations.

The veteran was afforded another VA joints examination in 
January 1996.  He complained of current significant 
instability and pain in his right knee.  He reported that his 
instability was activity limiting.  He stated that he had 
worn multiple knee braces and determined that the elastic 
sleeve was the most effective.  

Upon examination, the examiner noted the veteran's range of 
motion was [sic] 7/0/135 degrees.  The veteran had 
approximately 5 degrees of increased hyperextension compared 
with his left knee.  No effusion was noted.  He had a 2+ 
Lachman's and anterior drawer with soft end-point.  He had 3+ 
posterior positive quadriceps active test.  He was stable to 
valgus stress at 0 and 30 degrees.  He had 2+ laxity to varus 
stress.  The veteran had bilateral joint line tenderness.  He 
had 5/5 dorsiflexion of his ankle joint and 0/5 EHL function.  
He had 0/5-ankle eversion and decreased sensation in the 
distribution of his deep peroneal nerve.  He had paresthesias 
and slight decrease in light touch sensation in the 
distribution of superficial peroneal nerve.  X-rays revealed 
slight lateral subluxation of the tibia and femur.  The 
veteran had degenerative changes in both the medial and 
lateral compartments with osteophyte formation and increased 
in articular cartilage loss on the medial side.  The 
examiner's impression was post-dramatic degenerative 
arthritis of the right knee and peroneal nerve palsy from his 
injury, which appeared to have functioning tendon transfer 
from ankle dorsiflexion.  The examiner noted that the veteran 
sustained a significant ligamentous injury to his knee 
including anterior cruciate, posterior cruciate, and 
posterior lateral corner ligamentous injuries.  The examiner 
noted that the veteran had subsequently developed 
degenerative arthritis in his right knee.  The examiner 
opined that the veteran's main problem appeared to be his 
instability in his knee.  He stated that the veteran was 
unable to any type of manual labor as a result of his knee 
instability.  He noted that the veteran might require a knee 
arthroplasty for his arthritis in the future however, it was 
not a good option due to the veteran's young age.  The 
examiner noted that another option included a knee fusion.  
The examiner noted that he did not recommend an amputation as 
it would be significantly debilitating.

II. Analysis

The veteran has presented a well-grounded claim for the 
assignment of a TDIU within the meaning of 38 U.S.C.A. § 
5107(a).  This finding is based on the veteran's contentions 
and the medical evidence of record.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In this case, the RO afforded the 
veteran VA examinations.  Sufficient evidence is of record 
for an equitable disposition of the appeal.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability. 38 C.F.R. 
§§ 3.340, 3.341.  The existence or degree of nonservice-
connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

In this case, the veteran's combined service-connected rating 
is 60 percent.  His disability rating does not meet the 
schedular requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.340, 3.341, 4.16.  However, a total service-connected 
disability rating based on individual unemployability may be 
granted even though the disability rating does not meet the 
schedular criteria if the veteran's disabilities, in light of 
his education and occupational background, preclude him from 
securing and following a substantially gainful occupation. 
38 C.F.R. §§ 3.340, 3.341, 4.16(b).

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), it 
was held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
it was held that while a veteran could undertake employment 
despite his service-connected disabilities, he was unable to 
secure employment because of his physical disabilities.  
Thus, in Hodges, the veteran was found to be unemployable.

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).

The Board believes that the reasoning in Hodges, supra, also 
applies to this case. The medical evidence in the file 
appears to support the contentions that the veteran will be 
unable to obtain and maintain gainful employment.

Although it may be argued that the veteran could obtain a 
light, sedentary position, the nature of the veteran's 
condition, which includes persistent pain and instability 
that restrict his mobility, it would be highly unlikely that 
he would be retained in a position, particularly in light of 
his limited formal education.

It is apparent that the service-connected disabilities have 
contributed to his inability to work.  There is no medical 
evidence to the contrary.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

"In assessing veteran's unemployability, the Board may be 
unable to determine whether veteran's unemployability is 
caused by his non-service-connected disabilities or by his 
service-connected disabilities.  If that is the case, then 
the evidence may be so evenly balanced that the 'benefit of 
the doubt' doctrine found in 38 U.S.C. § 5107(b) may apply. 
See Gilbert [v. Derwinski,] 1 Vet. App. at 53-56." Fluharty 
v. Derwinski, 2 Vet. App. 409, 413 (1992).

Hence, although the entire record is not without a measure of 
ambiguity, the Board concludes that the totality of the 
evidence in the file appears to be in favor of the veteran's 
claim.  As the Board is are unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  Therefore, pursuant to 38 C.F.R. § 
4.16(b), the Board concludes that the veteran's service-
connected disabilities render him unable to attain and 
maintain gainful employment, and a total disability rating 
for compensation based on individual unemployability due to 
the service-connected disabilities is warranted.



ORDER

A total disability rating based on individual unemployability 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

